         Case 4:20-cv-07331-JSW Document 96 Filed 05/10/21 Page 1 of 6




 1   BRIAN M. BOYNTON
     Acting Assistant Attorney General
 2   BRAD P. ROSENBERG
     BRIGHAM J. BOWEN
 3   Assistant Branch Directors
     CAROL FEDERIGHI
 4   Senior Trial Counsel
     ALEXANDRA R. SASLAW
 5   LAUREL H. LUM
     Trial Attorneys
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7   P.O. Box 883
     Washington, DC 20044
 8   Phone: (202) 514-4520
     alexandra.r.saslaw@usdoj.gov
 9
     Attorneys for Defendants
10

11                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
12

13       CHAMBER OF COMMERCE OF THE                      Civil Action No.4:20-cv-07331-JSW
         UNITED STATES OF AMERICA, et al.,
14                                                       DEFENDANTS’ MOTION TO HOLD
                   Plaintiffs,                           CASE IN ABEYANCE; MEMORANDUM
15          v.                                           OF POINTS AND AUTHORITIES IN
                                                         SUPPORT THEREOF
16       UNITED STATES DEPARTMENT OF
         HOMELAND SECURITY, et al. 1,                    Date: June 25, 2021
17                                                       Time: 9:00am
                   Defendants.                           Courtroom: 5
18                                                       Judge: Hon. Jeffrey S. White

19
20

21

22

23

24

25

26   1
      Pursuant to Federal Rule of Civil Procedure 25(d), Martin J. Walsh is automatically substituted as a
27   Defendant in his official capacity as Secretary of Labor for former Acting Secretary of Labor Milton
     Al Stewart.
28
                                                                          Defs.’ Mot to Hold Case in Abeyance
                                                                                       No. 4:20-cv-07331-JSW
         Case 4:20-cv-07331-JSW Document 96 Filed 05/10/21 Page 2 of 6




 1                             NOTICE OF MOTION AND MOTION

 2           PLEASE TAKE NOTICE that on June 25, 2021 at 9:00am 2, or as soon thereafter as the

 3   matter may be heard, in Courtroom 5 of the above-entitled Court, located at 1301 Clay Street,

 4   Oakland, California, or by video teleconference, Defendants United States Department of Homeland

 5   Security (“DHS”) and Alejandro Mayorkas, in his official capacity as Secretary of Homeland Security

 6   (collectively, “DHS Defendants” or “Defendants”), by and through undersigned counsel, will move

 7   to hold the case in abeyance and for a stay of proceedings with respect to Counts II and III of the

 8   Amended Complaint, for the reasons more fully set forth in the accompanying Memorandum of

 9   Points and Authorities.

10   Dated: May 10, 2021                              Respectfully submitted,
11
                                                      BRIAN M. BOYNTON
12                                                    Acting Assistant Attorney General
                                                      Civil Division
13
                                                      BRAD P. ROSENBERG
14                                                    BRIGHAM J. BOWEN
                                                      Assistant Directors, Federal Programs Branch
15
                                                      s/Alexandra R. Saslaw
16                                                    CAROL FEDERIGHI
                                                      Senior Trial Counsel
17                                                    ALEXANDRA R. SASLAW
                                                      LAUREL H. LUM
18                                                    Trial Attorneys
                                                      United States Department of Justice
19                                                    Civil Division, Federal Programs Branch
                                                      P.O. Box 883
20                                                    Washington, DC 20044
                                                      Phone: (202) 514-4520
21                                                    alexandra.r.saslaw@usdoj.gov
22                                                    Attorneys for Defendants
23

24

25

26   2
       Defendants have noticed this hearing for the first open civil motion hearing date on the Court’s
27   calendar that is at least 35 days out from the filing of this motion. However, as indicated in the
     parties’ Joint Case Management Statement, ECF No. 95, the parties will also be prepared to discuss
28   this issue at the case management conference scheduled for Friday, May 14.

                                                        1                 Defs.’ Mot. to Hold Case in Abeyance
                                                                                        No. 4:20-cv-07331-JSW
         Case 4:20-cv-07331-JSW Document 96 Filed 05/10/21 Page 3 of 6




 1           Defendants United States Department of Homeland Security (“DHS”) and Alejandro

 2   Mayorkas, in his official capacity as Secretary of Homeland Security (collectively, “DHS Defendants”

 3   or “Defendants”) hereby move the Court to hold this case in abeyance and stay further proceedings

 4   with respect to the claims against DHS Defendants for sixty days to allow the agency to consider

 5   how to proceed with respect to the final rule at issue in this case. 3

 6                                                BACKGROUND

 7           On January 8, 2021, DHS published a final rule concerning the selection of H-1B registrations

 8   submitted by prospective petitioners seeking to file H-1B cap-subject petitions (or the selection of

 9   petitions, if appropriate). Modification of Registration Requirement for Petitioners Seeking to File Cap-Subject

10   H-1B Petitions, 86 Fed. Reg. 1,676 (Jan. 8, 2021) (“DHS Lottery Rule”). On January 20, 2021,

11   following the change in administration, new leadership assumed responsibility for DHS. On

12   February 8, 2021, DHS delayed the effective date of the DHS Lottery Rule to December 31, 2021.

13   Modification of Registration Requirement for Petitioners Seeking to File Cap-Subject H-1B Petitions; Delay of

14   Effective Date, 86 Fed. Reg. 8,543 (Feb. 8, 2021) (“Delay Rule”). In the Delay Rule, the agency

15   explained that the initial effective date did not allow adequate time to implement the new system in

16   advance of the registration period for the upcoming fiscal year (FY) 2022 H-1B cap season. Id. The

17   agency further explained that “[d]uring the delay, while USCIS works through issues associated with

18   implementation, DHS leadership will also evaluate the January 8th rule and its associated policies, as

19   is typical at the beginning of a new administration.” Id. Consistent with that representation, the

20   agency is currently evaluating the DHS Lottery Rule and considering how to proceed with respect to

21   that rule.

22           On March 19, 2021, Plaintiffs in this case filed an Amended Complaint challenging, inter alia,

23   the DHS Lottery Rule. Am. Compl., ECF No. 79. Specifically, Count II of the Amended Complaint

24   alleges that the DHS Lottery Rule is arbitrary and capricious or otherwise contrary to law, and Count

25   III alleges that the Lottery Rule is void for lack of authority. Am. Compl. ¶¶ 128-38. Following

26

27
     3
       In the event that the Court denies the DHS Defendants’ Motion for Stay, the DHS Defendants
     agree to proceed to summary judgment briefing on the schedule set out in the parties’ Joint Case
28   Management Statement, ECF No. 95.

                                                               2                 Defs.’ Mot. to Hold Case in Abeyance
                                                                                               No. 4:20-cv-07331-JSW
       Case 4:20-cv-07331-JSW Document 96 Filed 05/10/21 Page 4 of 6




 1   briefing regarding the appropriate scope of the Amended Complaint, the Court accepted the

 2   Amended Complaint on April 15, 2021. See Order Permitting Supplementation, ECF No. 91.

 3                                                ARGUMENT

 4           A district court retains “broad discretion to stay proceedings as incident to its power to

 5   control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). It may exercise this discretion to

 6   promote “economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co.,

 7   299 U.S. 248, 254 (1936)). Defendants respectfully request that the Court exercise this broad

 8   discretion to stay or hold in abeyance proceedings with respect to Counts II and III of the Amended

 9   Complaint.

10           A stay is appropriate here to allow DHS time to review and consider the DHS Lottery Rule,

11   and to decide what, if any, steps to take with respect to that rule. It is widely recognized that

12   “[a]dministrative agencies have an inherent authority to reconsider their own decisions, since the

13   power to decide in the first instance carries with it the power to reconsider.” Trujillo v. Gen. Elec. Co.,

14   621 F.2d 1084, 1086 (10th Cir. 1980); Nat. Res. Def. Council v. Norton, No. 1:05-cv-01207-OWW-LJO,

15   2007 WL 14283, at *8 (E.D. Cal. Jan. 3, 2007). Indeed, an agency “‘must consider varying

16   interpretations and the wisdom of its policy on a continuing basis,’ for example, in response to

17   changed factual circumstances or a change in administration.” Nat’l Cable & Tel. Ass’n v. Brand X

18   Internet Servs., 545 U.S. 967, 981-82 (2005) (internal citation omitted).

19           When an agency wishes to reconsider its decision, it should move the district court to remand

20   or to hold the case in abeyance pending reconsideration by the agency. Sierra Club v. Antwerp, 560 F.

21   Supp. 2d 21, 23 (D.D.C. 2008) (citing Anchor Line Ltd. v. Fed. Mar. Comm’n, 299 F.2d 124, 125 (D.C.

22   Cir. 1962)). Courts in this Circuit typically grant such motions absent some clear reason not to do

23   so. See, e.g., Cal Cmtys. Against Toxics v. EPA, 688 F.3d 989, 992 (9th Cir. 2012) (citing SKF USA Inc.

24   v. United States, 254 F.3d 1022, 1029 (Fed. Cir. 2001)); Safer Chemicals, Healthy Fams. v. U.S. Env’t Prot.

25

26

27

28

                                                            3                Defs.’ Mot. to Hold Case in Abeyance
                                                                                           No. 4:20-cv-07331-JSW
         Case 4:20-cv-07331-JSW Document 96 Filed 05/10/21 Page 5 of 6




 1   Agency, 791 F. App’x 653, 656 (9th Cir. 2019). Indeed, courts generally deny such motions only “when

 2   the agency’s request is frivolous or made in bad faith.” 4 Cal Cmtys. Against Toxics, 688 F.3d at 992.

 3           Consistent with this general presumption in favor of allowing agencies time to reconsider

 4   their decisions, the Court should hold this case in abeyance to allow DHS to evaluate the DHS

 5   Lottery Rule and determine whether further action is appropriate. The agency’s request is neither

 6   frivolous nor in bad faith. As noted above, it is entirely appropriate for an agency to re-assess its

 7   policies following a change in administration. See Brand X, 545 U.S. at 981-82; see also Motor Vehicle

 8   Mfrs. Ass’n of U.S, Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 59 (1983) (Rehnquist, J., concurring

 9   in part and dissenting in part) (“A change in administration brought about by the people casting their

10   votes is a perfectly reasonable basis for an executive agency’s reappraisal of the costs and benefits of

11   its programs and regulations”); California v. Wheeler, 467 F. Supp. 3d 864, 875 (N.D. Cal. 2020)

12   (recognizing that a policy change “may be permissible simply because there has been a ‘change in

13   administrations.’”).

14           Moreover, holding this case in abeyance will serve the interests of judicial economy and avoid

15   wasting time and resources litigating claims that may be rendered moot if the agency ultimately

16   decides to change its position on the underlying regulation. See, e.g., Franciscan All., 2017 WL 3616652,

17   at *4-5 (finding that staying the case until the agency completes its reconsideration of a rule would

18   promote judicial efficiency because the agency’s reconsideration “may moot some of all of Plaintiffs’

19   claims presented in their motion for summary judgment”). At the same time, if the agency decides

20   to maintain its current position, the parties could brief their cross-motions for summary judgment.

21           Finally, holding the case in abeyance would not unduly prejudice Plaintiffs because the agency

22   has already delayed the effective date of the DHS Lottery Rule to December 31, 2021, meaning that

23
     4
       Although the cited cases primarily address reconsideration through voluntary remand, there is no
24   reason to assume that a stricter standard applies to a motion to hold a case in abeyance, which is
     simply another mechanism to allow the agency the opportunity to evaluate its position. See Anchor
25   Line Ltd., 299 F.2d at 125 (noting that an agency wishing to reconsider its decision may either seek
     remand or to hold the case in abeyance); Franciscan All., Inc. v. Price, No. 7:16-cv-00108, 2017 WL
26
     3616652, at *5 (N.D. Tex. July 10, 2017) (applying the same analysis to request for voluntary remand
27   and stay). Indeed, courts are often more willing to stay a case than to grant voluntary remand,
     presumably because the former does not terminate proceedings. See, e.g., id. (denying voluntary
28   remand but staying the case and holding pending motions in abeyance).

                                                             4                 Defs.’ Mot. to Hold Case in Abeyance
                                                                                             No. 4:20-cv-07331-JSW
       Case 4:20-cv-07331-JSW Document 96 Filed 05/10/21 Page 6 of 6




 1   it will most likely not apply until the registration period for fiscal year (FY) 2023 H-1B cap season in

 2   the spring of 2022. 86 Fed. Reg. 8,543. DHS Defendants are mindful that prospective petitioners

 3   and beneficiaries may change their behavior in reliance on the DHS Lottery Rule, see id. at 8,546;

 4   however, the agency has already signaled that it is “evaluat[ing]” the rule and its policies. Moreover,

 5   any uncertainty regarding the status of the DHS Lottery Rule during this stay is no different from the

 6   uncertainty during litigation. Perhaps most importantly, in the event that the agency maintains its

 7   current position, the parties will still be able to brief cross-motions for summary judgment in advance

 8   of the Lottery Rule’s current effective date of December 31, 2021.

 9                                             CONCLUSION

10           For the foregoing reasons, the Court should grant DHS Defendants’ motion and hold this

11   case in abeyance and stay proceedings with respect to Counts II and III of the Complaint for sixty

12   days.

13   Dated: May 10, 2021                                Respectfully submitted,
14
                                                        BRIAN M. BOYNTON
15                                                      Acting Assistant Attorney General
                                                        Civil Division
16
                                                        BRAD P. ROSENBERG
17                                                      BRIGHAM J. BOWEN
                                                        Assistant Directors, Federal Programs Branch
18
                                                        s/Alexandra R. Saslaw
19                                                      CAROL FEDERIGHI
                                                        Senior Trial Counsel
20                                                      ALEXANDRA R. SASLAW
                                                        LAUREL H. LUM
21                                                      Trial Attorneys
                                                        United States Department of Justice
22                                                      Civil Division, Federal Programs Branch
                                                        P.O. Box 883
23                                                      Washington, DC 20044
                                                        Phone: (202) 514-4520
24                                                      alexandra.r.saslaw@usdoj.gov
25                                                      Attorneys for Defendants
26

27

28

                                                           5                Defs.’ Mot. to Hold Case in Abeyance
                                                                                          No. 4:20-cv-07331-JSW
